AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

LORAL SPACE & COMMUNICATIONS INC.

AND

THE PERSONS LISTED ON THE

SIGNATURE PAGES HEREOF

DATED AS OF DECEMBER 23, 2008

                 
ARTICLE I DEFINIT
  IONS 1
       
1.1
  Defined Terms
  1
1.2
  General Interpretive Principles
  5
ARTICLE II
  DEMAND REGISTRATION
  5
2.1
  Request for Registration
  5
2.2
  Joining Holders
  7
2.3
  Effective Registration
  8
2.4
  Underwritten Offerings
  8
2.5
  Priority on Demand Registrations
  8
2.6
  Withdrawal and Cancellation of Registration
  9
2.7
  Registration Statement Form
  9
ARTICLE III
  PIGGYBACK REGISTRATIONS
  9
3.1
  Holder Piggyback Registration
  10
3.2
  Priority on Piggyback Registrations
  10
3.3
  Withdrawals
  11
3.4
  Underwritten Offerings
  11
ARTICLE IV
  SHELF REGISTRATION
  12
4.1
  Shelf Registration Filing
  12
4.2
  Required Period and Shelf Registration Procedures
  13
ARTICLE V
  STANDSTILL AND SUSPENSION PERIODS
  13
5.1
  Loral Standstill Period
  13
5.2
  Suspension Period
  14
5.3
  Holder Standstill Period
  15
ARTICLE VI
  REGISTRATION PROCEDURES
  15
6.1
  Loral Obligations
  15
6.2
  Holder Obligations
  19
6.3
  Subsequent Registration Rights
  19
ARTICLE VII
  INDEMNIFICATION
  20
7.1
  Indemnification by Loral
  20
7.2
  Indemnification by the Holders
  21
7.3
  Notice of Claims, Etc
  21
7.4
  Contribution
  22
7.5
  Indemnification Payments; Other Remedies
  23
ARTICLE VIII
  REGISTRATION EXPENSES
  23
ARTICLE IX
  RULE 144
  24
ARTICLE X
  MISCELLANEOUS
  24
10.1
  Notice Generally
  24
10.2
  Successors and Assigns
  25
10.3
  Amendments; Waivers
  25
10.4
  Injunctive Relief
  25
10.5
  Attorney’s Fees
  26
10.6
  Termination of Registration Rights; Survival
  26
10.7
  Severability
  26
10.8
  Headings
  26
10.9
  Governing Law; Jurisdiction
  26
10.10
  Counterparts and Facsimile Execution
  26
10.11
  Entire Agreement
  27
10.12
  Further Assurances
  27

1

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of December 23, 2008, by and among Loral Space & Communications Inc., a
Delaware corporation (“Loral”) and the Holders (as hereinafter defined) of
Registrable Securities (as hereinafter defined).

ARTICLE I

DEFINITIONS

1.1 Defined Terms.

As used in this Agreement, the following capitalized terms (in their singular
and plural forms, as applicable) have the following meanings:

“Action” has the meaning assigned to such term in Section 7.3 hereof.

“Additional Holders” means the Permitted Assignees of Registrable Securities
who, from time to time, acquire Registrable Securities and own Registrable
Securities at the relevant time, agree to be bound by the terms hereof and
become Holders for purposes of this Agreement.

“Adverse Effect” has the meaning assigned to such term in Section 2.5 hereof.

“Affiliate” of a Person means any Person that, directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, such other Person. For purposes of this definition, the term
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning assigned to such term in the introductory paragraph
to this Agreement, as the same may be amended, supplemented or restated from
time to time.

“Auditor Consent” means the consent of the independent public accountants of
Loral to use the report of such independent public accountants relating to
Loral’s financial statements and to refer to such independent public accountants
under the heading “Experts” in the Shelf Registration Statement.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in the Borough of Manhattan, The City
of New York are authorized or obligated by law or executive order to close.

“Commission” means the United States Securities and Exchange Commission and any
successor United States federal agency or governmental authority having similar
powers.

“Common Stock” means the common stock, par value $0.01 per share, of Loral, as
authorized from time to time.

“Company Indemnified Person” has the meaning assigned to such term in
Section 7.2 hereof.

“Demand Registration” means, as applicable to the situation at hand, a Common
Stock Demand Registration or a Non-Voting Common Stock Demand Registration.

“Demand Request” has the meaning assigned to such term in Section 2.1(a) hereof.

“DTC” means The Depository Trust Company, or any successor thereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations of the Commission thereunder.

“Holder” means any (i) Person who owns Registrable Securities at the relevant
time and is a party to this Agreement or (ii) any Additional Holder.

“Indemnified Person” has the meaning assigned to such term in Section 7.1
hereof.

“Indemnitee” has the meaning assigned to such term in Section 7.3 hereof.

“Inspectors” has the meaning assigned to such term in Section 6.1(k) hereof.

“Joining Holder” has the meaning assigned to such term in Section 2.2 hereof.

“Loral” has the meaning assigned to such term in the introductory paragraph to
this Agreement.

“Loss” and “Losses” have the meanings assigned to such terms in Section 7.1
hereof.

“Major Holder” means, with respect to a class or series of Registrable
Securities, any Person or group of Affiliated Persons that holds a minimum of
25% of such class or series of Registrable Securities as of the date hereof or
any Additional Holder that acquires the rights of such Person or group of
Affiliated Persons in accordance with the terms of this Agreement.

“Majority Participating Holders” means, with respect to any registration of
Registrable Securities under this Agreement, the Holder or Holders at the
relevant time of at least a majority of the Registrable Securities of all
Holders to be included in the Registration Statement in question.

“Material Disclosure Event” means, as of any date of determination, any pending
or imminent event relating to Loral or any of its subsidiaries, which, in the
good faith determination of the Board of Directors of Loral after consultation
with counsel to Loral (i) requires disclosure of material, non-public
information relating to such event in any Registration Statement or related
Prospectus (including documents incorporated by reference therein) so that such
Registration Statement would not be materially misleading, (ii) is otherwise not
required to be publicly disclosed at that time (e.g., on Forms 10-K, 8-K, or
10-Q) under applicable federal or state securities laws but for the filing of
such Registration Statement or related Prospectus and (iii) if publicly
disclosed at the time of such event, could reasonably be expected to have a
material adverse effect on the business, financial condition or prospects of
Loral and its subsidiaries or would materially adversely affect a pending or
proposed acquisition, merger, recapitalization, consolidation, reorganization,
financing or similar transaction, or negotiations with respect thereto.

“NASD” has the meaning assigned to such term in Section 6.1(n) hereof.

“Non-Voting Common Stock” means the Non-Voting Common Stock, par value $0.01 per
share, of Loral.

“Non-Voting Common Stock Demand Registration” has the meaning assigned to such
term in Section 2.1(b) hereof.

“Participating Holder” means any Holder on whose behalf Registrable Securities
are registered pursuant to Articles II, III or IV hereof.

“Permitted Assignee” means (a) any Affiliate of any Holder who acquires
Registrable Securities from such Holder or its Affiliates; or (b) any other
Person who (i) acquires any Holder’s Registrable Securities in an amount of at
least 2% of the total number or amount, as applicable, of outstanding securities
of the applicable class or series of Registrable Securities calculated as of the
date hereof; and (ii) shall have been designated as a Permitted Assignee by such
Holder in a written notice to Loral; provided, however, that the rights of any
Person designated as a Permitted Assignee referred to in the foregoing clause
(b) shall be limited if, and to the extent, provided in such notice.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Piggyback Registration” has the meaning assigned to such term in Section 3.1
hereof.

“Plan” means the Fourth Amended Joint Plan of Reorganization Under Chapter 11 of
the Bankruptcy Code, dated as of June 3, 2005.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus and all material incorporated by
reference in such prospectus.

“Records” has the meaning assigned to such term in Section 6.1(k) hereof.

The terms “register,” “registered” and “registration” mean a registration
effected by preparing and filing with the Commission a Registration Statement on
an appropriate form in compliance with the Securities Act, and the declaration
or order of the Commission of the effectiveness of such Registration Statement
under the Securities Act.

“Registrable Securities” means (i) shares of Common Stock held by any of the
Holders (or their respective Affiliates and successors or Permitted Assignees)
now or at any time in the future (“Registrable Common Stock”), (ii) shares of
Non-Voting Common Stock held by any of the Holders (or their respective
Affiliates and successors or Permitted Assignees) now or at any time in the
future (“Registrable Non-Voting Common Stock”) and (iii) any securities that may
be issued or distributed or be issuable in respect thereof, including by way of
stock dividend, stock split or other similar distribution, payment in kind with
respect to any interest payment, merger, consolidation, exchange offer,
recapitalization or reclassification or similar transaction or exercise or
conversion of any of the foregoing; provided, however, that as to any
Registrable Securities, such securities shall cease to constitute “Registrable
Securities”, “Registrable Common Stock” or “Registrable Non-Voting Common
Stock”, as the case may be, for purposes of this Agreement if and when (i) a
Registration Statement with respect to the sale of such securities shall have
been declared effective under the Securities Act and such securities shall have
been disposed of pursuant such Registration Statement, (ii) such securities are
distributed pursuant to Rule 144, (iii) such securities are otherwise sold or
transferred (other than in a transaction under clause (i) or (ii) above) by a
Person in a transaction in which such Person’s rights under this Agreement are
not assigned, (iv) such securities are no longer outstanding, or (v) such
securities are, in the reasonable determination of the Holder thereof, otherwise
freely-transferable by such Holder without any restriction under the Securities
Act at the time such Holder desires to sell or transfer such securities. For
purposes of this Agreement, a “class” or “series” of Registrable Securities
shall mean all securities with the same rights, preferences, privileges and
powers and a “percentage” (or a “majority”) of the Registrable Securities (or,
where applicable, of any other securities) shall be determined (x) based on the
number of shares of such securities, in the case of Registrable Securities which
are equity securities, and (y) based on the principal amount of such securities,
in the case of Registrable Securities which are debt securities.

“Registration Statement” means any registration statement of Loral filed with,
or to be filed with, the Commission under the rules and regulations promulgated
under the Securities Act, including the Prospectus, amendments and supplements
to such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement.

“Requesting Holder” has the meaning assigned to such term in Section 2.1(b)
hereof.

“Requesting Common Stockholder” has the meaning assigned to such term in Section
2.1(a) hereof.

“Requesting Non-Voting Common Stockholder” has the meaning assigned to such term
in Section 2.1(b) hereof.

“Required Filing Date” has the meaning assigned to such term in Section 2.1(a)
hereof.

“Required Period” has the meaning assigned to such term in Section 4.2 hereof.

“Rule 144” means Rule 144 (or any similar provision then in force) promulgated
under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations of the Commission thereunder.

“Shelf Filing Deadline” has the meaning assigned to such term in Section 4.1(a)
hereof.

“Shelf Registration Statement” has the meaning assigned to such term in
Section 4.1(a) hereof.

“Standstill Period” has the meaning assigned to such term in Section 5.1 hereof.

“Suspension Notice” has the meaning assigned to such term in Section 5.2 hereof.

“Suspension Period” has the meaning assigned to such term in Section 5.2 hereof.

“Underwritten Offering” means a registration in which securities of Loral are
sold to an underwriter or underwriters on a firm commitment basis for reoffering
to the public.

1.2 General Interpretive Principles. Whenever used in this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, any noun
or pronoun shall be deemed to include the plural as well as the singular and to
cover all genders. The name assigned to this Agreement and the section captions
used herein are for convenience of reference only and shall not be construed to
affect the meaning, construction or effect hereof. Unless otherwise specified,
the terms “hereof,” “herein,” “hereunder” and similar terms refer to this
Agreement as a whole (including the exhibits and schedules hereto), and
references herein to Sections refer to Sections of this Agreement. The words
“include,” “includes” and “including,” when used in this Agreement, shall be
deemed to be followed by the words “without limitation.”

ARTICLE II

DEMAND REGISTRATION

2.1 Request for Registration.

(a) Common Stock. Subject to the provisions contained in this Section 2.1(a) and
in Sections 5.2 and 5.3 hereof, any Major Holder may, from time to time (each, a
“Requesting Common Stockholder ”), make a request in writing (a “Demand
Request”) that Loral effect the registration under the Securities Act of any
specified number of shares of Registrable Common Stock held by the Requesting
Common Stockholders (a “Common Stock Demand Registration”); provided, however,
that Loral shall in no event be required to effect:

(i) subject to subsection (c) below, more than three (3) Common Stock Demand
Registrations in total;

(ii) more than two (2) Common Stock Demand Registrations in any 12-month period;

(iii) subject to Loral’s compliance with its obligations under Article III
hereof, any Common Stock Demand Registration during the period commencing with
Loral’s issuance of a notice to the Holders pursuant to Section 3.1 hereof of a
proposed registration of an Underwritten Offering of equity securities of Loral
for its own account (except pursuant to registrations on Form S-4 or any
successor form or on Form S-8 or any successor form relating solely to
securities issued pursuant to any benefit plan), continuing while Loral uses
reasonable efforts to pursue such registered Underwritten Offering, and ending
upon the earliest to occur of: (A) forty five (45) days immediately following
Loral’s issuance of the notice of such proposed registered Underwritten Offering
pursuant to Section 3.1 hereof, unless, within such 45-day period, Loral shall
have (x) filed the Registration Statement for such proposed Underwritten
Offering, or (y) issued a press release disclosing such proposed Underwritten
Offering pursuant to Rule 135 (or its successor) promulgated under the
Securities Act thereby enabling the Holders to sell their Registrable Common
Stock pursuant to the Shelf Registration Statement; (B) the abandonment,
cessation or withdrawal of such proposed registered Underwritten Offering; or
(C) 90 days immediately following the effective date of the Registration
Statement pertaining to such Underwritten Offering; and

(iv) any Common Stock Demand Registration if the Shelf Registration Statement is
then effective, and such Shelf Registration Statement may be utilized by the
Requesting Common Stockholder for the offering and sale of any of its
Registrable Common Stock without a requirement under the Commission’s rules and
regulations for a post-effective amendment thereto.

Subject to the provisions contained in this Section 2.1(a) and in Sections 5.2
and 5.3 hereof, upon receipt of a Demand Request, Loral shall cause to be
included in a Registration Statement on an appropriate form under the Securities
Act, filed with the Commission as promptly as practicable but in any event not
later than 60 days after receiving a Demand Request (the “Required Filing
Date”), such shares of Registrable Common Stock as may be requested by such
Requesting Common Stockholders in their Demand Request together with any other
Registrable Common Stock as requested by Joining Holders joining in such request
pursuant to Section 2.2 hereof. Loral shall use its reasonable efforts to cause
any such Registration Statement to be declared effective under the Securities
Act as promptly as possible after such filing. If Loral issues a notice of a
proposed Underwritten Offering of equity securities of Loral for its own account
pursuant to Section 3.1 hereof and subsequently abandons, ceases or withdraws
such offering, Loral shall not issue a notice of a subsequent proposed
registration of an Underwritten Offering of equity securities of Loral for its
own account pursuant to Section 3.1 hereof until the Shelf Registration
Statement is first declared effective.

(b) Non-Voting Common Stock. Subject to the provisions contained in this
Section 2.1(b) and in Sections 5.2 and 5.3 hereof, any Major Holder may, from
time to time (each, a “Requesting Non-Voting Common Stockholder” and
collectively with a Requesting Common Stockholder, a “Requesting Holder”), make
a Demand Request that Loral effect the registration under the Securities Act of
any specified number of shares of Registrable Non-Voting Common Stock held by
the Requesting Non-Voting Common Stockholders (a “Non-Voting Common Stock Demand
Registration”); provided, however , that Loral shall in no event be required to
effect:

(i) subject to subsection (c) below, more than three (3) Non-Voting Common Stock
Demand Registrations in total;

(ii) more than two (2) Non-Voting Common Stock Demand Registrations in any
12-month period;

(iii) subject to Loral’s compliance with its obligations under Article III
hereof, any Non-Voting Common Stock Demand Registration during the period
commencing with Loral’s issuance of a notice to the Holders pursuant to
Section 3.1 hereof of a proposed registration of an Underwritten Offering of
equity securities of Loral for its own account (except pursuant to registrations
on Form S-4 or any successor form or on Form S-8 or any successor form relating
solely to securities issued pursuant to any benefit plan), continuing while
Loral uses reasonable efforts to pursue such registered Underwritten Offering,
and ending upon the earliest to occur of: (A) forty five (45) days immediately
following Loral’s issuance of the notice of such proposed registered
Underwritten Offering pursuant to Section 3.1 hereof, unless, within such 45-day
period, Loral shall have (x) filed the Registration Statement for such proposed
Underwritten Offering, or (y) issued a press release disclosing such proposed
Underwritten Offering pursuant to Rule 135 (or its successor) promulgated under
the Securities Act thereby enabling the Holders to sell their Registrable
Non-Voting Common Stock pursuant to the Shelf Registration Statement; (B) the
abandonment, cessation or withdrawal of such proposed registered Underwritten
Offering; or (C) 90 days immediately following the effective date of the
Registration Statement pertaining to such Underwritten Offering; and

(iv) any Non-Voting Common Stock Demand Registration if the Shelf Registration
Statement is then effective, and such Shelf Registration Statement may be
utilized by the Requesting Non-Voting Common Stockholder for the offering and
sale of any of its Registrable Non-Voting Common Stock without a requirement
under the Commission’s rules and regulations for a post-effective amendment
thereto.

Subject to the provisions contained in this Section 2.1(b) and in Sections 5.2
and 5.3 hereof, upon receipt of a Demand Request, Loral shall cause to be
included in a Registration Statement on an appropriate form under the Securities
Act, filed with the Commission as promptly as practicable but in any event not
later than the Required Filing Date, such shares of Registrable Non-Voting
Common Stock as may be requested by such Requesting Non-Voting Common
Stockholders in their Demand Request together with any other Registrable
Non-Voting Common Stock as requested by Joining Holders joining in such request
pursuant to Section 2.2 hereof. Loral shall use its reasonable efforts to cause
any such Registration Statement to be declared effective under the Securities
Act as promptly as possible after such filing. If Loral issues a notice of a
proposed Underwritten Offering of equity securities of Loral for its own account
pursuant to Section 3.1 hereof and subsequently abandons, ceases or withdraws
such offering, Loral shall not issue a notice of a subsequent proposed
registration of an Underwritten Offering of equity securities of Loral for its
own account pursuant to Section 3.1 hereof until the Shelf Registration
Statement is first declared effective.

(c) Additional Demand Registration Rights. Notwithstanding and without prejudice
to the provisions of subsections (a)(i) and (b)(i) above, in addition to the
Demand Requests permitted under such subsections, any Major Holder may make at
any time and Loral shall effect an aggregate of two (2), but not more than two
(2), additional Demand Requests for any of a Common Stock Demand Registration or
a Non-Voting Common Stock Demand Registration.

2.2 Joining Holders. If at any time Loral proposes to register Registrable
Securities for the account of the Requesting Holders pursuant to Section 2.1
hereof, then (i) Loral shall give, or cause to be given, written notice of such
proposed filing to all the Holders of such class or series of Registrable
Securities as soon as practicable (but in no event less than 30 days before the
anticipated filing date). Upon the written request of any Holder, received by
Loral no later than the 10th Business Day after receipt by such Holder of the
notice sent by Loral (each such Holder, a “Joining Holder”), to register, on the
same terms and conditions as the securities otherwise being sold pursuant to
such Demand Registration, any of its Registrable Securities of the same class or
series as the securities otherwise being sold pursuant to such Demand
Registration, Loral shall use its reasonable efforts to cause such Registrable
Securities to be included in the Registration Statement proposed to be filed by
Loral on the same terms and conditions as any securities of the same class or
series included therein. All such requests by Joining Holders shall specify the
aggregate amount and class or series of Registrable Securities to be registered
and the intended method of distribution of the same.

2.3 Effective Registration. A registration shall not count as a Demand
Registration under this Agreement (i) unless the related Registration Statement
has been declared effective under the Securities Act and has remained effective
until such time as all of such Registrable Securities covered thereby have been
disposed of in accordance with the intended methods of disposition by the
Participating Holders (but in no event for a period of more than 180 days after
such Registration Statement becomes effective not including any Suspension
Period) and if, after it has become effective, an offering of Registrable
Securities pursuant to a Registration Statement is not terminated by any stop
order, injunction, or other order of the Commission or other governmental agency
or court, or (ii) if pursuant to Section 2.5 hereof, the Requesting Holders and
Joining Holders are cut back to fewer than 75% of the Registrable Securities
requested to be registered and at the time of the request there was not in
effect the Shelf Registration Statement.

2.4 Underwritten Offerings. If the Majority Participating Holders who are
included in any offering pursuant to a Demand Registration so elect, such
offering shall be in the form of an Underwritten Offering. With respect to any
such Underwritten Offering pursuant to a Demand Registration, Loral shall select
an investment banking firm of national standing to be the managing underwriter
for the offering, which firm shall be reasonably acceptable to the Majority
Participating Holders.

2.5 Priority on Demand Registrations. With respect to any Underwritten Offering
of Registrable Securities pursuant to a Demand Registration, no securities to be
sold for the account of any Person (including Loral) other than the Requesting
Holders and Joining Holders shall be included in a Demand Registration unless
the managing underwriter advises the Requesting Holders in writing (or, in the
case of a Demand Registration not being underwritten, the Majority Participating
Holders determine) that the inclusion of such securities shall not adversely
affect the price or success of the offering (an “Adverse Effect”) and the
Majority Holder making such Demand Request reasonably agrees. Furthermore, in
the event that the managing underwriter advises the Requesting Holders in
writing (or the Majority Participating Holders determine) that the amount of
Registrable Securities proposed to be included in such Demand Registration by
Requesting Holders and Joining Holders is sufficiently large (even after
exclusion of all securities of any other Person pursuant to the immediately
preceding sentence) to cause an Adverse Effect, the number of Registrable
Securities to be included in such Demand Registration shall be allocated among
all such Requesting Holders and Joining Holders pro rata for each Holder based
on the percentage derived by dividing (i) the number of Registrable Securities
that each such Holder requested to be included in such Demand Registration by
(ii) the aggregate number of Registrable Securities that all Requesting Holders
and Joining Holders requested to be included in such Demand Registration;
provided, however, that if, as a result of such proration, any Requesting Holder
or Joining Holder shall not be entitled to include in a registration all
Registrable Securities of the class or series that such Holder had requested to
be included, such Holder may elect to withdraw its request to include such
Registrable Securities in such registration or may reduce the number requested
to be included; provided, however, that (a) such request must be made in writing
prior to the earlier of the execution of the underwriting agreement, if any, or
the execution of the custody agreement with respect to such registration, if
any, and (b) such withdrawal or reduction shall be irrevocable.

2.6 Withdrawal and Cancellation of Registration. Any Participating Holder may
withdraw its Registrable Securities from a Demand Registration at any time and
any Majority Participating Holders shall have the right to cancel a proposed
Demand Registration of Registrable Securities pursuant to this Article II in
accordance with Section 3.3 hereof when the request for cancellation is based
upon material adverse information relating to Loral that is different from the
information known to the Participating Holders at the time of the Demand
Request. Upon such cancellation, Loral shall cease all efforts to secure
registration and such Demand Registration shall not be counted as a Demand
Registration under this Agreement for any purpose; provided, however that
notwithstanding anything to the contrary in this Agreement, Loral shall be
responsible for the expenses of the Participating Holders incurred in connection
with such cancelled registration through the date that is seven days after the
time such information became known to the Participating Holders, to the extent
such expenses are as described in clauses (i) through (x) of the first sentence
of Article VIII hereof.

2.7 Registration Statement Form. Registrations under this Article II shall be on
such appropriate registration form of the Commission then applicable to Loral
(i) as shall be selected by Loral and as shall be reasonably acceptable to the
Holders of a majority of each class or series of Registrable Securities
requesting participation in the Demand Registration and (ii) as shall permit the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition specified in the applicable Holders’ requests for such
registration. Notwithstanding the foregoing, if, pursuant to a Demand
Registration, (x) Loral proposes to effect registration by filing a registration
statement on Form S-3 (or any successor or similar short-form registration
statement), (y) such registration is in connection with an Underwritten Offering
and (z) the managing underwriter or underwriters shall advise Loral in writing
that, in its or their opinion, the use of another form of registration statement
(or the inclusion, rather than the incorporation by reference, of information in
the Prospectus related to a registration statement on Form S-3 (or other
short-form registration statement)) is of material importance to the success of
such proposed offering, then such registration shall be effected on such other
form (or such information shall be so included in such Prospectus).

ARTICLE III

PIGGYBACK REGISTRATIONS

3.1 Holder Piggyback Registration. If Loral proposes to file a Registration
Statement with respect to an offering of its securities (except pursuant to
registrations on Form S-4 or any successor form or on Form S-8 or any successor
form relating solely to securities issued pursuant to any benefit plan) on a
form that would permit registration of Registrable Securities for sale to the
public under the Securities Act, then Loral shall give written notice of such
proposed filing to the Holders not less than 21 days before the anticipated
filing date, describing in reasonable detail the proposed registration
(including the number and class or series of securities proposed to be
registered, the proposed date of filing of such Registration Statement, any
proposed means of distribution of such securities, any proposed managing
underwriter of such securities and a good faith estimate by Loral of the
proposed maximum offering price of such securities as such price is proposed to
appear on the facing page of such Registration Statement), and offering such
Holders the opportunity to register such number of Registrable Securities of the
same class as those being registered by the Company as each such Holder may
request in writing (each a “Piggyback Registration”), provided that the Common
Stock and Non-Voting Common Stock shall be deemed to be of the same class for
purposes of this Article III. Upon the written request of any Holder, received
by Loral no later than ten (10) Business Days after receipt by such Holder of
the notice sent by Loral, to register, on the same terms and conditions as the
securities otherwise being sold pursuant to such registration, any of such
Holder’s Registrable Securities of the same class as those being registered
(which request shall state the intended method of disposition thereof if the
securities otherwise being sold are being sold by more than one method of
disposition), Loral shall use its reasonable efforts to cause such Registrable
Securities as to which registration shall have been so requested to be included
in the Registration Statement proposed to be filed by Loral on the same terms
and conditions as the securities otherwise being sold pursuant to such
registration; provided, however, that, notwithstanding the foregoing, Loral may
at any time, in its sole discretion, without the consent of any other Holder,
delay or abandon the proposed offering in which any Holder had requested to
participate pursuant to this Section 3.1 or cease the filing (or obtaining or
maintaining the effectiveness) of or withdraw the related Registration Statement
or other governmental approvals, registrations or qualifications. In such event,
Loral shall so notify each Holder that had notified Loral in accordance with
this Section 3.1 of its intention to participate in such offering and Loral
shall incur no liability for its failure to complete any such offering.

3.2 Priority on Piggyback Registrations.

(a) If the managing underwriter or underwriters for the related Piggyback
Registration Underwritten Offering (or in the case of a Piggyback Registration
not being underwritten, Loral, in good faith) advises the Holders in writing
that the inclusion of such Registrable Securities would cause an Adverse Effect,
then Loral shall be obligated to include in such Registration Statement only
that number of Registrable Securities which, in the judgment of the managing
underwriter (or Loral in good faith, as applicable), would not have an Adverse
Effect; provided, however, that no such reduction shall reduce the aggregate
amount of Registrable Securities included in such Registration Statement for the
benefit of the requesting Holders to less than: (i) any time that the Shelf
Registration Statement is not effective or the Holders may not otherwise utilize
the Shelf Registration Statement for the offering and sale of their Registrable
Common Stock or Registrable Non-Voting Common Stock, all of the shares of
Registrable Common Stock or Registrable Non-Voting Common Stock, respectively,
requested by the Holders to be included in such Registration Statement (but up
to the maximum amount of the securities to be sold in the related Underwritten
Offering), and (ii) any time that the Shelf Registration Statement is effective
and the Holders may utilize the Shelf Registration Statement for the offering
and sale of their Registrable Common Stock or Registrable Non-Voting Common
Stock, fifty percent (50%) of the total number of securities that are included
in each such Registration Statement thereafter. Any partial reduction in the
number of Registrable Securities to be included in a Registration Statement
pursuant to the immediately preceding sentence shall be affected by allocating
the number of Registrable Securities to be included in such Registration
Statement, among all the Holders requesting to be included in such Registration
Statement pursuant to Section 3.1 hereof, pro rata based for each Holder on the
percentage derived by dividing (i) the number of Registrable Securities that
each such Holder requested to be included in such Registration Statement by
(ii) the aggregate number of Registrable Securities that all Holders requested
to be included in such Registration Statement; provided, however, that if, as a
result of such proration, any Holder requesting to be included in such
Registration Statement pursuant to Section 3.1 hereof shall not be entitled to
include in a registration all Registrable Securities of the class or series that
such Holder had requested to be included, such Holder may elect to withdraw its
request to include such Registrable Securities in such registration or may
reduce the number requested to be included in accordance with Section 3.3
hereof.

(b) In the case of Common Stock only, subject to Loral’s compliance with its
obligations under this Article III, if prior to the filing or effectiveness of
the Shelf Registration Statement, Loral initiates a proposal to register an
Underwritten Offering of securities for its own account pursuant to this
Article III and the Holders shall be afforded the right (whether or not
exercised by the Holders) to include Registrable Securities in such Underwritten
Offering in accordance with and subject to the provisions of this Article III,
then the proposed registration for the account of Loral pursuant to this
Article III shall be given priority in all respects.

3.3 Withdrawals. Each Holder shall have the right to withdraw its request for
inclusion of all or any of its Registrable Securities in any Registration
Statement pursuant to this Article III by giving written notice to Loral of its
request to withdraw; provided, however, that (i) such request must be made in
writing prior to the earlier of the execution of the underwriting agreement or
the execution of the custody agreement with respect to such registration and
(ii) such withdrawal shall be irrevocable.

3.4 Underwritten Offerings.

(a) In connection with the exercise of any registration rights granted to
Holders pursuant to this Article III, if the registration is to be effected by
means of an Underwritten Offering, Loral may condition participation in such
registration by any such Holder upon inclusion of the Registrable Securities
being so registered in such underwriting and such Holder’s entering into an
underwriting agreement pursuant to Section 6.2(d) hereof.

(b) With respect to any offering of Registrable Securities pursuant to this
Article III in the form of an Underwritten Offering, Loral shall select an
investment banking firm of national standing to be the managing underwriter for
the offering.

ARTICLE IV

SHELF REGISTRATION

4.1 Shelf Registration Filing.

(a) Subject to the provisions contained in this Section 4.1(a) and in
Sections 3.2(b), 5.2 and 5.3 hereof, on or prior to June 1, 2009 (the “Shelf
Filing Deadline”), Loral shall file with the Commission a Registration Statement
(the “Shelf Registration Statement”) relating to the offer and sale of all of
the shares of Registrable Common Stock and Registrable Non-Voting Common Stock
held by the Holders to the public from time to time, on a delayed or continuous
basis; provided, however, if Loral is unable to obtain the Auditor Consent by
the Shelf Filing Deadline, such Shelf Filing Deadline shall be extended until
two (2) days after receipt by Loral of the Auditor Consent. Loral shall use its
reasonable best efforts to obtain the Auditor Consent as promptly as practicable
after May 11, 2009; provided further, however, that any shares of Registrable
Common Stock shall not be required to be covered by the Shelf Registration
Statement if and only for so long as such shares are covered by a shelf
registration statement previously filed by Loral that is effective as of the
date of filing of the Shelf Registration Statement and thereafter remains
effective under the Securities Act. Subject to the provisions contained in this
Section 4.1(a) and in Sections 3.2(b), 5.2 and 5.3 hereof, Loral shall use its
reasonable efforts to cause the Shelf Registration Statement to be declared
effective under the Securities Act as soon as practicable after the filing
thereof with the Commission. Any registration effected pursuant this
Section 4.1(a) shall not be deemed to constitute a Loral Common Stock Demand
Registration or a Loral Non-Voting Common Stock Demand Registration. The Shelf
Registration Statement shall specify the intended method of distribution of the
subject Registrable Common Stock and Registrable Non-Voting Common Stock
substantially in the form of Exhibit A attached hereto. Loral shall file the
Shelf Registration Statement on Form S-3 or, if Loral or the offering of the
Registrable Common Stock or Registrable Non-Voting Common Stock does not satisfy
the requirements for use of such form, such other form as may be appropriate;
provided, however, that if the Shelf Registration Statement is not filed on Form
S-3, Loral shall, promptly upon meeting the requirements for use of such form,
file an appropriate amendment to the Shelf Registration Statement to convert it
to Form S-3. Notwithstanding the foregoing, subject to Loral’s compliance with
its obligations under Article III hereof, Loral shall not be obligated to take
any action to effect the Shelf Registration Statement or any amendment thereto
during the following periods commencing:

(i) with Loral’s issuance of a notice to the Holders pursuant to Section 3.1
hereof of a proposed registration of an Underwritten Offering of equity
securities of Loral for its own account (except pursuant to registrations on
Form S-4 or any successor form or on Form S-8 or any successor form relating
solely to securities issued pursuant to any benefit plan), continuing while
Loral uses reasonable efforts to pursue such registered Underwritten Offering,
and ending upon the earliest to occur of: (A) forty five (45) days immediately
following Loral’s issuance of the notice of such proposed registered
Underwritten Offering pursuant to Section 3.1 hereof, unless, within such 45-day
period, Loral shall have (x) filed the Registration Statement for such proposed
Underwritten Offering, or (y) issued a press release disclosing such proposed
Underwritten Offering pursuant to Rule 135 (or its successor) promulgated under
the Securities Act thereby enabling the Holders to sell their Registrable Common
Stock and Registrable Non-Voting Common Stock pursuant to the Shelf Registration
Statement; (B) the abandonment, cessation or withdrawal of such proposed
registered Underwritten Offering; or (C) 90 days immediately following the
effective date of the Registration Statement pertaining to such Underwritten
Offering; and

(ii) on the effective date of a Registration Statement for an Underwritten
Offering of equity securities of Loral for its own account (except pursuant to
registrations on Form S-4 or any successor form or on Form S-8 or any successor
form relating solely to securities issued pursuant to any benefit plan) and
ending 90 days immediately following the effective date of the Registration
Statement pertaining to such Underwritten Offering.

If Loral issues a notice of a proposed Underwritten Offering of equity
securities of Loral for its own account pursuant to Section 3.1 hereof and
subsequently abandons, ceases or withdraws such offering, Loral shall not issue
a notice of a subsequent proposed registration of an Underwritten Offering of
equity securities of Loral for its own account pursuant to Section 3.1 hereof
until the Shelf Registration Statement is first declared effective.

4.2 Required Period and Shelf Registration Procedures. Loral shall (i) cause the
Shelf Registration Statement to include a resale Prospectus intended to permit
each Holder to sell, at such Holder’s election, all or part of the applicable
class or series of Registrable Securities held by such Holder without
restriction, (ii) use its reasonable efforts to prepare and file with the
Commission such supplements, amendments and post-effective amendments to such
Shelf Registration Statement as may be necessary to keep such Shelf Registration
Statement continuously effective (subject to Section 3.2(b) hereof and to any
Suspension Period(s) referred to below) for so long as the securities registered
thereunder constitute Registrable Securities (the “Required Period”), and
(iii) use its reasonable efforts to cause the resale Prospectus to be
supplemented by any required Prospectus supplement (subject to Section 3.2(b)
hereof and to any Suspension Period(s) referred to below) and permit such
Prospectus to be usable by the Holders during the Required Period.

ARTICLE V

STANDSTILL AND SUSPENSION PERIODS

5.1 Loral Standstill Period. In the event of an Underwritten Offering of
Registrable Securities pursuant to Section 2.1 hereof, Loral agrees not to,
without the prior written consent of the managing underwriter and the Majority
Participating Holders, offer, pledge, sell, contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any securities that are the same as, or similar to, such Registrable
Securities, or any securities convertible into, or exchangeable or exercisable
for, any securities of Loral that are the same as, or similar to, such
Registrable Securities (except pursuant to registrations on Form S-4 or any
successor form, or otherwise in connection with the acquisition of a business or
assets of a business, a merger, or an exchange offer for the securities of the
issuer or another entity, or pursuant to a Loral dividend reinvestment plan, or
for issuances of securities pursuant to the conversion, exchange or exercise of
then-outstanding convertible or exchangeable securities, options, rights or
warrants, or pursuant to registrations on Form S-8 or any successor form or
otherwise relating solely to securities offered pursuant to any benefit plan),
during the period commencing 14 days prior to the effective date of the
Registration Statement relating to such Registrable Securities (to the extent
timely notified in writing by the Majority Participating Holders or the managing
underwriter of such distribution) and ending on the 90th day after such
effective date (the “Standstill Period”).

5.2 Suspension Period. Loral may, by notice in writing to each Holder, postpone
the filing or effectiveness of the Shelf Registration Statement or any other
registration requested pursuant to this Agreement, or otherwise suspend the
Demand Registration rights of the Holders and/or require the Holders to suspend
use of any resale Prospectus included in the Shelf Registration Statement for
any period of time reasonably determined by Loral if there shall occur a
Material Disclosure Event (such period, a “Suspension Period”). Notwithstanding
anything herein to the contrary, Loral shall not be entitled to more than an
aggregate of four (4) Suspension Periods each, with respect to all Registrable
Securities issued by either of them, as applicable, which Suspension Periods
shall have durations of not more than thirty (30) days each (but may at Loral’s
reasonable determination run consecutively for a given Material Disclosure
Event), during any consecutive 12 month period, and which Suspension Periods
shall not exceed more than ninety (90) days in the aggregate in any consecutive
12-month period; provided, however, that if Loral deems in good faith that it is
necessary to file a post-effective amendment to the Shelf Registration Statement
in order to comply with Section 4 hereof, then such period of time from the date
of filing such post-effective amendment until the date on which the applicable
Shelf Registration Statement is declared effective under the Securities Act
shall not be treated as a Suspension Period and Loral shall use its reasonable
efforts to cause such post-effective amendment to be declared effective as
promptly as possible. Each Holder agrees that, upon receipt of notice from Loral
of the occurrence of a Material Disclosure Event (a “Suspension Notice”), such
Holder shall forthwith discontinue any disposition of Registrable Securities
pursuant to the Shelf Registration Statement or any public sale or distribution,
including pursuant to Rule 144, until the earlier of (i) the expiration of the
Suspension Period and (ii) such Holder’s receipt of a notice from Loral to the
effect that such suspension has terminated. Any Suspension Notice shall be
accompanied by a certificate of the Chief Executive Officer, Chief Financial
Officer, President or any Vice President of Loral confirming the existence of
the Material Disclosure Event. If so directed by Loral, such Holder shall
deliver to Loral (at Loral’s expense) all copies, other than permanent file
copies, then in such Holder’s possession, of the most recent Prospectus covering
such Registrable Securities at the time of receipt of such Suspension Notice.
Loral covenants and agrees that it shall not deliver a Suspension Notice with
respect to a Suspension Period unless Loral employees, officers and directors
are also prohibited by Loral for the duration of such Suspension Period from
effecting any public sales of securities of Loral beneficially owned by them. In
the event of a Suspension Notice, Loral shall, promptly after such time as the
related Material Disclosure Event no longer exists, provide notice to all
Holders that the Suspension Period has ended, and take any and all actions
necessary or desirable to give effect to any Holders’ rights under this
Agreement that may have been affected by such notice, including the Holders’
Demand Registration rights and rights with respect to the Shelf Registration
Statement.

5.3 Holder Standstill Period. Each Holder of Registrable Securities (whether or
not such Registrable Securities are covered by the Shelf Registration Statement
or by a Registration Statement filed pursuant to Section 2.1 or 3.1 hereof)
agrees to enter into a customary lock-up agreement with the managing underwriter
for any Underwritten Offering of Loral’s securities for its own account with
respect to the same class or series of securities being registered pursuant to
such Registration Statement, containing terms reasonably acceptable to such
managing underwriter, covering the period commencing 15 days prior to the
effective date of any Registration Statement relating to such securities of
Loral and ending on the 90th day after such effective date (or such shorter
period as shall have been agreed to by Loral’s executive officers and directors
in their respective lock-up agreements); provided, however, that the obligations
of each Holder under this Section 5.3 shall apply only if: (i) such Holder shall
be afforded the right (whether or not exercised by the Holder) to include
Registrable Securities in such Underwritten Offering in accordance with and
subject to the provisions of Article III hereof; (ii) each of Loral’s executive
officers and directors enter into lock-up agreements with such managing
underwriter, which agreements shall not contain terms more favorable to such
executive officers or directors than those contained in the lock-up agreement
entered into by such Holder; and (iii) the aggregate restriction periods in such
Holder’s lock-up agreements entered into pursuant to this Section 5.3 shall not
exceed an aggregate of 180 days during any 365-day period.

ARTICLE VI

REGISTRATION PROCEDURES

6.1 Loral Obligations. Whenever Loral is required pursuant to this Agreement to
register Registrable Securities, it shall (it being understood and agreed that
except as otherwise expressly set forth in this Article VI, if any other
provision of this Agreement is more favorable to the Holders than the provisions
of this Article VI, such other provision shall apply):

(a) provide the Participating Holders and their respective counsel with a
reasonable opportunity to review, and comment on, any Registration Statement to
be prepared and filed pursuant to this Agreement prior to the filing thereof
with the Commission, and make all changes thereto as any Participating Holder
may request in writing to the extent such changes are required, in the
reasonable judgment of Loral’s counsel, by the Securities Act and, except in the
case of a registration under Article III, not file any Registration Statement or
Prospectus or amendments or supplements thereto to which the holders of a
majority of the class or series of Registrable Securities covered by the same or
the underwriter or underwriters, if any, shall reasonably object;

(b) cause any such Registration Statement and the related Prospectus and any
amendment or supplement thereto, as of the effective date of such Registration
Statement, amendment or supplement, (i) to comply in all material respects with
the applicable requirements of the Securities Act and the rules and regulations
of the Commission promulgated thereunder and (ii) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, (in the case of the
Prospectus and any preliminary Prospectus in light of the circumstances under
which they were made) not misleading, or, if for any other reason it shall be
necessary to amend or supplement such Registration Statement or Prospectus in
order to comply with the Securities Act and, in either case as promptly as
reasonably practicable thereafter, prepare and file with the Commission an
amendment or supplement to such Registration Statement or Prospectus which will
correct such statement or omission or effect such compliance;

(c) furnish, at its expense, to the Participating Holders such number of
conformed copies of such Registration Statement and of each such amendment
thereto (in each case including all exhibits thereto, except that Loral shall
not be obligated to furnish to any such Participating Holder more than two
(2) copies of such exhibits), such number of copies of the Prospectus included
in such Registration Statement (including each preliminary Prospectus and each
supplement thereto), and such number of the documents, if any, incorporated by
reference in such Registration Statement or Prospectus, as the Participating
Holders reasonably may request;

(d) use its reasonable efforts to register or qualify the Registrable Securities
covered by such Registration Statement under such securities or “blue sky” laws
of the states of the United States as the Participating Holders reasonably shall
request, to keep such registration or qualification in effect for so long as
such Registration Statement remains in effect, and to do any and all other acts
and things that may be necessary or advisable to enable the Participating
Holders to consummate the disposition in such jurisdictions of the Registrable
Securities covered by such Registration Statement, except that Loral shall not,
for any such purpose, be required to qualify generally to do business as a
foreign corporation in any jurisdiction in which it is not obligated to be so
qualified, or to subject itself to material taxation in any such jurisdiction,
or to consent to general service of process in any such jurisdiction; and use
its reasonable efforts to obtain all other approvals, consents, exemptions or
authorizations from such securities regulatory authorities or governmental
agencies as may be necessary to enable such Participating Holders to consummate
the disposition of such Registrable Securities;

(e) promptly notify the Participating Holders, at any time when a Prospectus or
Prospectus supplement relating thereto is required to be delivered under the
Securities Act, upon discovery that, or upon the occurrence of any event as a
result of which, the Prospectus included in such Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, which untrue statement or omission requires amendment of the
Registration Statement or supplementing of the Prospectus, and, as promptly as
practicable (subject to Sections 3.2 and 5.2 hereof), prepare and furnish, at
its expense, to the Participating Holders a reasonable number of copies of a
supplement to such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such Prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however , that with respect to Registrable Securities
registered pursuant to such Registration Statement, each Holder agrees that it
shall not enter into any transaction for the sale of any Registrable Securities
pursuant to such Registration Statement during the time after the furnishing of
Loral’s notice that Loral is preparing a supplement to or an amendment of such
Prospectus or Registration Statement and until the filing and effectiveness
thereof;

(f) use its reasonable efforts to comply with all applicable rules and
regulations of the Commission, and make available to holders of its securities,
as soon as practicable, an earnings statement covering the period of at least
12 months, but not more than 18 months, beginning with the first month of the
first fiscal quarter after the effective date of such Registration Statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

(g) provide, and cause to be maintained, a transfer agent and registrar for the
Registrable Securities covered by such Registration Statement (which transfer
agent and registrar shall, at Loral’s option, be Loral’s existing transfer agent
and registrar) from and after a date not later than the effective date of such
Registration Statement;

(h) notify the Participating Holders and the managing underwriter, if any,
promptly, and (if requested by any such Person) confirm such notice in writing,
(i) when a Registration Statement, Prospectus, Prospectus supplement or
post-effective amendment related to such Registration Statement has been filed,
and, with respect to such Registration Statement or any post-effective amendment
thereto, when the same has become effective, (ii) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to such Registration Statement or related Prospectus, (iii) of
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of such Registration
Statement or the initiation of any proceedings for that purpose and (iv) of the
receipt by Loral of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

(i) use its reasonable efforts to obtain the withdrawal of any order suspending
the effectiveness of such Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, as soon as practicable;

(j) in the event of an Underwritten Offering of Registrable Securities pursuant
to Section 2.1 hereof, enter into customary agreements (including underwriting
agreements in customary form, which may include, in the case of an Underwritten
Offering on a firm commitment basis, “lock-up” obligations substantially similar
to Section 5.1 hereof) and take such other actions (including using its
reasonable efforts to make such road show presentations and otherwise engaging
in such reasonable marketing support in connection with any such Underwritten
Offering, including the obligation to make its executive officers available for
such purpose if so requested by the managing underwriter for such offering) as
are reasonably requested by the managing underwriter in order to expedite or
facilitate the sale of such Registrable Securities;

(k) make available for inspection by each Participating Holder, any underwriter
participating in any disposition pursuant to such registration, and any
attorney, accountant or other agent retained by such Participating Holder or any
such underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of Loral and any of its
subsidiaries (collectively, the “Records”) as shall be reasonably necessary to
enable them to exercise their due diligence responsibility, and cause the
officers, directors and employees of Loral to supply all information reasonably
requested by any such Inspector in connection with such registration, provided,
however, that (i) in connection with any such inspection, any such Inspectors
shall cooperate to the extent reasonably practicable to minimize any disruption
to the operation by Loral of its business and shall comply with all Loral site
safety rules, (ii) Records and information obtained hereunder shall be used by
such Inspectors only to exercise their due diligence responsibility and
(iii) Records or information furnished or made available hereunder shall be kept
confidential and shall not be disclosed by such Participating Holder,
underwriter or Inspectors unless (A) the disclosing party advises the other
party that the disclosure of such Records or information is necessary to avoid
or correct a misstatement or omission in a Registration Statement or is
otherwise required by law, (B) the release of such Records or information is
ordered pursuant to a subpoena or other order from a court or governmental
authority of competent jurisdiction (provided, however, that such Person shall
use its reasonable efforts to provide Loral with prior written notice of such
requirement to afford Loral with an opportunity to seek a protective order or
other appropriate remedy in response) or (C) such Records or information
otherwise become generally available to the public other than through disclosure
by such Participating Holder, underwriter or Inspector in breach hereof or by
any Person in breach of any other confidentiality arrangement;

(l) in connection with any registration of an Underwritten Offering of
Registrable Securities hereunder, use all reasonable efforts to furnish to each
Participating Holder and to the managing underwriter, if any, a signed
counterpart, addressed to such Participating Holder and the managing
underwriter, if any, of (i) an opinion or opinions of counsel to Loral and
(ii) a comfort letter or comfort letters from Loral’s independent public
accountants pursuant to Statement on Auditing Standards No. 72 (or any successor
thereto), each in customary form and covering such matters of the type
customarily covered by opinions or comfort letters, as the case may be, as each
such Participating Holder and the managing underwriter, if any, reasonably
requests;

(m) in connection with any registration of an Underwritten Offering of
Registrable Securities hereunder, provide officers’ certificates and other
customary closing documents;

(n) reasonably cooperate with each seller of Registrable Securities and any
underwriter in the disposition of such Registrable Securities and with
underwriters’ counsel, if any, in connection with any filings required to be
made with the National Association of Securities Dealers, Inc. (the “NASD”);

(o) use its reasonable efforts to cause all such Registrable Securities to be
listed on each securities exchange on which securities of the same class or
series issued by Loral are then listed;

(p) cooperate with the Participating Holders and the managing underwriter,
underwriters or agent, if any, to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold and not bearing
any restrictive legends;

(q) use its reasonable efforts to cause the Registrable Securities covered by
the applicable Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities; and

(r) not later than the effective date of the applicable Registration Statement,
provide a CUSIP number for all Registrable Securities and provide the applicable
transfer agent with printed certificates for the Registrable Securities which
certificates shall be in a form eligible for deposit with DTC (provided that
such Registrable Securities are so eligible for deposit with DTC and, if not so
eligible, Loral shall use reasonable efforts to cause such Registrable
Securities to be so eligible for deposit with DTC).

6.2 Holder Obligations. Each Holder agrees:

(a)  that it shall furnish to Loral such information regarding such Holder and
the plan and method of distribution of Registrable Securities intended by such
Holder (i) as Loral may, from time to time, reasonably request in writing and
(ii) as shall be required by law or by the Commission in connection therewith;

(b) that information obtained by it or by its Inspectors shall be deemed
confidential and shall not be used by it as the basis for any market
transactions in the securities of Loral or its Affiliates unless and until such
information is made generally available to the public;

(c) to use its reasonable efforts, prior to making any disclosure allowed by
Section 6.1(k)(iii)(A) or (B) hereof, to inform Loral that such disclosure is
necessary to avoid or correct a misstatement or omission in the Registration
Statement or ordered pursuant to a subpoena or other order from a court or
governmental authority of competent jurisdiction or otherwise required by law;
and

(d) in the case of an Underwritten Offering of Registrable Securities pursuant
to this Agreement, if requested by the managing underwriter, to enter into an
underwriting agreement with the underwriters for such offering containing such
representations and warranties by each Holder and such other terms and
provisions as are customarily contained in such underwriting agreements,
including customary indemnity and contribution provisions and “lock-up”
obligations substantially similar to Section 5.3 hereof.

6.3 Subsequent Registration Rights. Loral is not currently a party to, any
agreement which is, or could be, inconsistent with the rights granted to the
holders of Registrable Securities by this Agreement. For as long as any Major
Holder of any class or series of Registrable Securities holds at least 50% of
such class or series of Registrable Securities issued to such Major Holder on
the effective date of the Plan, Loral shall not grant any Person any
registration rights other than registration rights that are no more favorable
than those being granted hereunder and that shall not be in conflict with,
inconsistent with, or otherwise adverse to or lessen the rights of the Holders
hereunder in any respect, including, without limitation, priority of
registration or ability to transfer or otherwise dispose of Registrable
Securities.

ARTICLE VII

INDEMNIFICATION

7.1 Indemnification by Loral. In the event of any registration of any
Registrable Securities under the Securities Act pursuant to this Agreement,
Loral shall indemnify and hold harmless to the full extent permitted by law
(i) each Holder, such Holder’s Affiliates and their respective officers,
directors, managers, partners, stockholders, employees, advisors, agents and
other representatives of the foregoing, and each of their respective successors
and assigns, and each Person who controls any of the foregoing, within the
meaning of the Securities Act and the Exchange Act, and (ii) any selling agent
selected by the Holders or their affiliates with respect to such Registrable
Securities (each such Person being sometimes referred to as an “Indemnified
Person”), against any and all losses, claims, damages, liabilities (or actions
or proceedings in respect thereof, whether or not such Indemnified Person is a
party thereto) and expenses (including reasonable costs of investigations and
legal expenses), joint or several (each a “Loss” and collectively “Losses”), to
which such Indemnified Person may become subject, to the extent that such Losses
(or related actions or proceedings) arise out of or are based upon (A) any
untrue statement or alleged untrue statement of any material fact contained in
any Registration Statement in which such Registrable Securities were included
for registration under the Securities Act, including any preliminary or summary
Prospectus or any final Prospectus included in such Registration Statement (or
any amendment or supplement to such Registration Statement or Prospectus) or any
document incorporated by reference therein or (B) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, (in the case of the Prospectus and any
preliminary Prospectus in light of the circumstances under which they were made)
not misleading; and Loral agrees to reimburse such Indemnified Person for any
legal or other expenses reasonably incurred by it in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that Loral shall have no obligation to provide any
indemnification or reimbursement hereunder (i) to the extent that any such
Losses (or actions or proceedings in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such Registration Statement, preliminary Prospectus, final
Prospectus, amendment or supplement, in reliance upon and in conformity with
written information furnished to Loral by the Holder, or on the Holder’s behalf,
specifically for inclusion, respectively, in such Registration Statement,
preliminary Prospectus, final Prospectus, amendment or supplement, or (ii) in
the case of a sale directly by a Holder of Registrable Securities (including a
sale of such Registrable Securities through any underwriter retained by such
Holder engaging in a distribution solely on behalf of such Holder), to the
extent that such untrue statement or alleged untrue statement or omission or
alleged omission was contained in a preliminary Prospectus and corrected in a
final, amended or supplemented Prospectus provided to such Holder prior to the
confirmation of the sale of the Registrable Securities to the Person asserting
any such Loss, and such Holder failed to deliver a copy of the final, amended or
supplemented Prospectus at or prior to such confirmation of sale in any case in
which such delivery is required by the Securities Act, or (iii) in the case of a
sale directly by a Holder of Registrable Securities (including a sale of such
Registrable Securities through any underwriter retained by such Holder engaging
in a distribution solely on behalf of such Holder), to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission was
contained in a final Prospectus but was corrected in an amended or supplemented
final Prospectus provided to such Holder prior to the confirmation of the sale
of the Registrable Securities to the Person asserting any such Loss, and such
Holder failed to deliver a copy of the amended or supplemented final Prospectus
at or prior to such confirmation of sale in any case in which such delivery is
required by the Securities Act. The indemnity provided in this Section 7.1 shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Holder or any Indemnified Person and shall survive the transfer
or disposal of the Registrable Securities by the Holder or any such other
Persons. Loral will also indemnify, if applicable and if requested,
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in any distribution pursuant hereto, their officers
and directors and each Person who controls such Persons (within the meaning of
the Securities Act and the Exchange Act) to the same extent as provided above
with respect to the indemnification of the Indemnified Persons. This indemnity
shall be in addition to any liability Loral may otherwise have.

7.2 Indemnification by the Holders. In the event of any registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, each
Holder shall, severally and not jointly, indemnify and hold harmless (in the
same manner and to the same extent as set forth in Section 7.1 hereof) Loral,
each director and officer of Loral and each other Person, if any, who controls
Loral within the meaning of the Securities Act and the Exchange Act (each such
Person being sometimes referred to as a “Company Indemnified Person”), against
Losses to which Loral or any such Persons may become subject under the
Securities Act or otherwise, to the extent that such Losses (or related actions
or proceedings) arise out of or are based upon (A) any untrue statement or
alleged untrue statement of any material fact contained in any Registration
Statement in which Registrable Securities were included for registration under
the Securities Act, or any preliminary Prospectus or any final Prospectus
included in such Registration Statement (or any amendment or supplement to such
Registration Statement or Prospectus), or (B) any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein, (in the case of the Prospectus and any preliminary
Prospectus in light of the circumstances under which they were made) not
misleading, in each case, only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in such
Registration Statement, preliminary Prospectus, final Prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to Loral by such Holder, or on such Holder’s behalf, specifically for inclusion,
respectively, in such Registration Statement, preliminary Prospectus, final
Prospectus, amendment or supplement; and each Holder agrees to reimburse such
Company Indemnified Person for any legal or other expenses reasonably incurred
by it in connection with investigating or defending any such action or claim as
such expenses are incurred; provided, however, that a Holder’s aggregate
liability under this Agreement shall be limited to an amount equal to the net
proceeds (after deducting the underwriter’s discount and expenses) received by
such Holder from the sale of such Holder’s Registrable Securities pursuant to
such registration.

7.3 Notice of Claims, Etc. Promptly after receipt by any Person entitled to
indemnity under Section 7.1 or 7.2 hereof (an “Indemnitee”) of notice of the
commencement of any action or proceeding (an “Action”) involving a claim
referred to in such Sections, such Indemnitee shall, if indemnification is
sought against an indemnifying party, give written notice to such indemnifying
party of the commencement of such Action; provided, however, that the failure of
any Indemnitee to give said notice shall not relieve the indemnifying party of
its obligations under Sections 7.1 or 7.2 hereof, except to the extent that the
indemnifying party is actually prejudiced by such failure. In case an Action is
brought against any Indemnitee, and such Indemnitee notifies the indemnifying
party of the commencement thereof, each indemnifying party shall be entitled to
participate therein and, to the extent it elects to do so by written notice
delivered to the Indemnitee promptly after receiving the aforesaid notice, to
assume the defense thereof with counsel selected by such Indemnitee and
reasonably satisfactory to such indemnifying party. Notwithstanding the
foregoing, the Indemnitee shall have the right to employ its own counsel in any
such case, but the fees and expenses of such counsel shall be at the expense of
such Indemnitee, unless (i) the employment of such counsel shall have been
authorized in writing by the indemnifying party, (ii) the indemnifying party
shall not have employed counsel to take charge of the defense of such Action,
reasonably promptly after notice of the commencement thereof or (iii) such
Indemnitee reasonably shall have concluded that there may be defenses available
to it which are different from or additional to those available to the
indemnifying party which, if the indemnifying party and the Indemnitee were to
be represented by the same counsel, could result in a conflict of interest for
such counsel or materially prejudice the prosecution of the defenses available
to such Indemnitee. If any of the events specified in clauses (i), (ii) or
(iii) of the preceding sentence shall have occurred or otherwise shall be
applicable, then the fees and expenses of counsel for the Indemnitee shall be
borne by the indemnifying party; it being understood, however, that the
indemnifying party shall not, in connection with any one such claim or
proceeding, or separate but substantially similar or related claims or
proceedings arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for all Indemnitees
hereunder, or for fees and expenses that are not reasonable. Anything in this
Section 7.3 to the contrary notwithstanding, an indemnifying party shall not be
liable for the settlement of any action effected without its prior written
consent (which consent shall not unreasonably be withheld or delayed), but if
settled with the prior written consent of the indemnifying party, or if there
shall be a final judgment adverse to the Indemnitee, the indemnifying party
agrees to indemnify the Indemnitee from and against any loss or liability by
reason of such settlement or judgment. No indemnifying party shall, without the
prior consent of the Indemnitee (which consent shall not be unreasonably
withheld or delayed), consent to entry of any judgment or enter into any
settlement or compromise, with respect to any pending or threatened action or
claim in respect of which the Indemnitee would be entitled to indemnification or
contribution hereunder (whether or not the Indemnitee is an actual party to such
action or claim), which (i) does not include as a term thereof the unconditional
release of the Indemnitee from all liability in respect of such action or claim
or (ii) includes an admission of fault, culpability or a failure to act by or on
behalf of the Indemnitee.

7.4 Contribution. If the indemnification provided for in this Article VII is
unavailable or insufficient to hold harmless an Indemnitee in respect of any
Losses, then each indemnifying party shall, in lieu of indemnifying such
Indemnitee, contribute to the amount paid or payable by such Indemnitee as a
result of such Losses in such proportion as appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and the Indemnitee, on the
other hand, which relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by such Indemnitee or indemnifying party, and such parties’ relative
intent, knowledge, access to information and opportunity to correct or mitigate
the damage in respect of or prevent the untrue statement or omission giving rise
to such indemnification obligation; provided, however, that a Holder’s aggregate
liability under this Section 7.4 shall be limited to an amount equal to the net
proceeds (after deducting the underwriter’s discount but before deducting
expenses) received by such Holder from the sale of such Holder’s Registrable
Securities pursuant to such registration. The parties hereto agree that it would
not be just and equitable if contributions pursuant to this Section 7.4 were
determined solely by pro rata allocation or by any other method of allocation
which did not take account of the equitable considerations referred to above. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who is not guilty of such fraudulent misrepresentation.

7.5 Indemnification Payments; Other Remedies.

(a) Periodic payments of amounts required to be paid pursuant to this
Article VII shall be made during the course of the investigation or defense, as
and when reasonably itemized bills therefor are delivered to the indemnifying
party in respect of any particular Loss as incurred.

(b) The remedies provided in this Article VII are not exclusive and shall not
limit any rights or remedies that may otherwise be available to an Indemnitee at
law or in equity.

ARTICLE VIII

REGISTRATION EXPENSES

In connection with any offerings pursuant to a Registration Statement hereunder,
Loral shall pay (i) all registration and filing fees, (ii) all fees and expenses
of compliance with state securities or “blue sky” laws (including reasonable
fees and disbursements of counsel in connection with “blue sky” laws
qualifications of the Registrable Securities), (iii) printing and duplicating
expenses, (iv) internal expenses of Loral (including all salaries and expenses
of its officers and employees performing legal or accounting duties), (v) fees
and disbursements of counsel for Loral and fees and expenses of independent
certified public accountants retained by Loral (including the expenses of any
comfort letters or costs associated with the delivery by independent certified
public accountants of a comfort letter or comfort letters or with any required
special audits), (vi) the reasonable fees and expenses of any special experts
retained by Loral, (vii) fees and expenses in connection with any review of
underwriting arrangements by the NASD, including fees and expenses of any
“qualified independent underwriter” in connection with an Underwritten Offering,
(viii) reasonable fees and expenses of not more than one counsel for the
Participating Holders (as a group), (ix) fees and expenses in connection with
listing, if applicable, the Registrable Securities on a securities exchange or
the Nasdaq National Market, and (x) all duplicating, distribution and delivery
expenses. In connection any offerings pursuant to a Registration Statement, each
Participating Holder shall pay (i) any underwriting fees, discounts or
commissions attributable to the sale of Registrable Securities by such
Participating Holder in connection with an Underwritten Offering; (ii) any
out-of-pocket expenses of such Participating Holder including any fees and
expenses of counsel to such Participating Holder (other than as set forth in
clause (viii) of the immediately preceding sentence); and (iii) any applicable
transfer taxes.

ARTICLE IX

RULE 144

With a view to making available to the Holders the benefits of Rule 144 and any
other similar rule or regulation of the Commission that may at any time permit a
Holder to sell securities of Loral to the public without registration or
pursuant to a registration on Form S-3, Loral covenants that, from and after the
time that and for so long as it is subject to Section 13 or 15(d) of the
Exchange Act thereafter, it shall use its reasonable efforts to file in a timely
manner all reports required to be filed by it under the Exchange Act, and that
it shall comply with the requirements of Rule 144(c), as such Rule may be
amended from time to time (or any similar rule or regulation hereafter adopted
by the Commission), regarding the availability of current public information to
the extent required to enable any Holder to sell Registrable Securities without
registration under the Securities Act pursuant to the resale provisions of
Rule 144 (or any similar rule or regulation). Upon the request of any Holder,
Loral shall promptly deliver to such Holder a written statement as to whether it
has complied with such requirements and, upon such Holder’s compliance with the
applicable provisions of Rule 144 and its delivery of such documents and
certificates as Loral’s transfer agent may reasonably request in connection
therewith, shall take such reasonable action as may be required (including using
its reasonable efforts to cause legal counsel to issue an appropriate opinion)
to cause its transfer agent to effectuate any transfer of Registrable Securities
properly requested by such Holder, in accordance with the terms and conditions
of Rule 144.

ARTICLE X

MISCELLANEOUS

10.1 Notice Generally. Any notice, demand, request, consent, approval,
declaration, delivery or other communication hereunder to be made pursuant to
the provisions of this Agreement shall be deemed sufficiently given or made if
in writing and signed by the party making the same, and either delivered in
person with receipt acknowledged or sent by registered or certified mail, return
receipt requested, postage prepaid, or by telecopy and confirmed by telecopy
answerback, addressed as follows:

if to any Holder, at the address of such Holder as set forth on Exhibit B
hereto,

with copies to:

O’Melveny & Myers LLP
Times Square Tower
7 Times Square
New York, NY 10036
Attn: Doron Lipshitz, Esq.
Telephone: 212-326-2220
Facsimile: 212-326-2061

and if to Loral, at:

Loral Space & Communications Inc.
600 Third Avenue
New York, NY 10016
Attn: Chief Financial Officer
Telephone: 212-338-5359
Facsimile: 212-867-5248

with copies to:

Loral Space & Communications Inc.
600 Third Avenue
New York, NY 10016
Attn: General Counsel
Telephone: 212-338-5340
Facsimile: 212-338-5320

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served on the date on which personally
delivered, with receipt acknowledged, telecopied and confirmed by telecopy
answerback or three (3) Business Days after the same shall have been deposited
in the United States mail (by registered or certified mail, return receipt
requested, postage prepaid), whichever is earlier.

10.2 Successors and Assigns. This Agreement may not be assigned by any Holder
other than to a Permitted Assignee (provided, however, that such Permitted
Assignee agrees in writing to be bound by the terms of this Agreement),
whereupon such Permitted Assignee shall be deemed to be a Holder for all
purposes of this Agreement. Subject to the preceding sentence, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and all
successors to Loral and the Holders.

10.3 Amendments; Waivers. Any provision of this Agreement affecting a party may
be amended or modified only by a written agreement signed by each such affected
party; provided, however that any approval required by the Holders of a
specified class or series of Registrable Securities shall be effected by the
Holders of a majority of the applicable class or series of Registrable
Securities then outstanding. No provision of this Agreement affecting a party
may be waived except pursuant to a writing signed by each such affected party;
provided, however that any approval required by the Holders of a specified class
or series of Registrable Securities shall be effected by the Holders of a
majority of the applicable class or series of Registrable Securities then
outstanding.

10.4 Injunctive Relief. It is hereby agreed and acknowledged that it will be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations herein imposed on them and that in
the event of any such failure, an aggrieved Person will be irreparably damaged
and will not have an adequate remedy at law. Any such Person shall, therefore,
be entitled (in addition to any other remedy to which it may be entitled in law
or in equity) to injunctive relief, including, without limitation, specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

10.5 Attorney’s Fees. In any action or proceeding brought to enforce any
provision of this Agreement or where any provision hereof is validly asserted as
a defense, the successful party shall, to the extent permitted by applicable
law, be entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.

10.6 Termination of Registration Rights; Survival. All rights granted under this
Agreement shall terminate with respect to any Holder at such time as such Holder
ceases to own any Registrable Securities and this entire Agreement shall
terminate when all Holders cease to own any Registrable Securities. The
provisions of Articles VII, VIII and X shall survive any termination of this
Agreement.

10.7 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

10.8 Headings. The headings used in this Agreement are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement.

10.9 Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED EXCLUSIVELY
BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. Each party to this Agreement hereby irrevocably agrees that any legal
action or proceeding arising out of or relating to this Agreement or any
agreements or transactions contemplated hereby may be brought in the courts of
the State of New York or of the United States of America for the Southern
District of New York and hereby expressly submits to the personal jurisdiction
and venue of such courts for the purposes thereof and expressly waives any claim
of improper venue and any claim that such courts are an inconvenient forum. Each
party hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the address
set forth in Section 10.1 hereof, such service to become effective ten (10) days
after such mailing.

10.10 Counterparts and Facsimile Execution. This Agreement may be executed in
any number of counterparts and each of such counterparts shall for all purposes
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument. This Agreement may be executed by facsimile
signatures.

10.11 Entire Agreement. This Agreement embodies the entire agreement and
understanding between Loral and the Holders in respect of the subject matter
contained herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to the subject matter of this
Agreement.

10.12 Further Assurances. Each of the parties hereto shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.

[Remainder of page intentionally left blank.]

2

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

      LORAL SPACE & COMMUNICATIONS INC.
By:
  /s/ Michael B. Targoff
 
  Name: Michael B. Targoff
 
  Title: Chief Executive Officer and President MHR CAPITAL PARTNERS MASTER
ACCOUNT LP
By: MHR Advisors LLC,
its General Partner

By:
  /s/ Hal Goldstein
 
  Name: Hal Goldstein
 
  Title: Vice President MHR CAPITAL PARTNERS (100) LP
By: MHR Advisors LLC,
its General Partner

By:
  /s/ Hal Goldstein
 
  Name: Hal Goldstein
 
  Title: Vice President MHR INSTITUTIONAL PARTNERS LP
By: MHR Institutional Advisors LLC,
its General Partner

By:
  /s/ Hal Goldstein
 
  Name: Hal Goldstein
 
  Title: Vice President MHRA LP
By: MHR Institutional Advisors LLC,
its General Partner

By:
  /s/ Hal Goldstein
 
  Name: Hal Goldstein
 
  Title: Vice President MHRM LP
By: MHR Institutional Advisors LLC,
its General Partner

By:
  /s/ Hal Goldstein
 
  Name: Hal Goldstein
 
  Title: Vice President

3

     

      MHR INSTITUTIONAL PARTNERS II LP By: MHR Institutional Advisors II LLC,
its General Partner

By:
  /s/ Hal Goldstein
 
  Name: Hal Goldstein
 
  Title: Vice President MHR INSTITUTIONAL PARTNERS IIA LP
By: MHR Institutional Advisors II LLC,
its General Partner

By:
  /s/ Hal Goldstein
 
  Name: Hal Goldstein
 
  Title: Vice President MHR INSTITUTIONAL PARTNERS III LP
By: MHR Institutional Advisors III LLC,
its General Partner

By:
  /s/ Hal Goldstein
 
  Name: Hal Goldstein
 
  Title: Vice President

4

EXHIBIT A

PLAN OF DISTRIBUTION

The selling securityholders, or their pledgees, donees, transferees, or any of
their successors in interest selling shares received from a named selling
securityholder as a gift, partnership distribution or other non-sale-related
transfer after the date of this prospectus (all of whom may be selling
securityholders), may sell the securities from time to time on any stock
exchange or automated interdealer quotation system on which the securities are
listed, in the over-the-counter market, in privately negotiated transactions or
otherwise, at fixed prices that may be changed, at market prices prevailing at
the time of sale, at prices related to prevailing market prices or at prices
otherwise negotiated. The selling securityholders may sell the securities by one
or more of the following methods, without limitation:

             
 
  (a)       block trades in which the broker or dealer so engaged shall
attempt to sell the securities as agent but may position and
resell a portion of the block as principal to facilitate the
transaction;

             
 
  (b)       purchases by a broker or dealer as principal and resale by
the broker or dealer for its own account pursuant to this
prospectus;

             
 
  (c)       an exchange distribution in accordance with the rules of any
stock exchange on which the securities are listed;

             
 
  (d)       ordinary brokerage transactions and transactions in which the
broker solicits purchases;

             
 
  (e)       privately negotiated transactions;

             
 
  (f)       short sales;

             
 
  (g)       through the writing of options on the securities, whether or
not the options are listed on an options exchange;

             
 
  (h)       through the distribution of the securities by any selling
securityholder to its partners, members or stockholders;

             
 
  (i)       one or more underwritten offerings on a firm commitment or best
efforts basis; and

             
 
  (j)       any combination of any of these methods of sale.

The selling securityholders may also transfer the securities by gift. The issuer
does not know of any arrangements by the selling securityholders for the sale of
any of the securities.

The selling securityholders may engage brokers and dealers, and any brokers or
dealers may arrange for other brokers or dealers to participate in effecting
sales of the securities. These brokers, dealers or underwriters may act as
principals, or as an agent of a selling securityholder. Broker-dealers may agree
with a selling securityholder to sell a specified number of the

5 securities at a stipulated price per security. If the broker-dealer is unable
to sell securities acting as agent for a selling securityholder, it may purchase
as principal any unsold securities at the stipulated price. Broker-dealers who
acquire securities as principals may thereafter resell the securities from time
to time in transactions on any stock exchange or automated interdealer quotation
system on which the securities are then listed, at prices and on terms then
prevailing at the time of sale, at prices related to the then-current market
price or in negotiated transactions. Broker-dealers may use block transactions
and sales to and through broker-dealers, including transactions of the nature
described above. The selling securityholders may also sell the securities in
accordance with Rule 144 under the Securities Act of 1933, as amended, rather
than pursuant to this prospectus, regardless of whether the securities are
covered by this prospectus.

From time to time, one or more of the selling securityholders may pledge,
hypothecate or grant a security interest in some or all of the securities owned
by them. The pledgees, secured parties or persons to whom the securities have
been hypothecated shall, upon foreclosure in the event of default, be deemed to
be selling securityholders. As and when a selling securityholder takes such
actions, the number of securities offered under this prospectus on behalf of
such selling securityholder shall decrease. The plan of distribution for that
selling securityholder’s securities shall otherwise remain unchanged. In
addition, a selling securityholder may, from time to time, sell the securities
short, and, in those instances, this prospectus may be delivered in connection
with the short sales and the securities offered under this prospectus may be
used to cover short sales.

To the extent required under the Securities Act of 1933, as amended, the
aggregate amount of selling securityholders’ securities being offered and the
terms of the offering, the names of any agents, brokers, dealers or underwriters
and any applicable commission with respect to a particular offer shall be set
forth in an accompanying prospectus supplement. Any underwriters, dealers,
brokers or agents participating in the distribution of the securities may
receive compensation in the form of underwriting discounts, concessions,
commissions or fees from a selling securityholder and/or purchasers of selling
securityholders’ securities for whom they may act (which compensation as to a
particular broker-dealer might be in excess of customary commissions).

The selling securityholders and any underwriters, brokers, dealers or agents
that participate in the distribution of the securities may be deemed to be
“underwriters” within the meaning of the Securities Act of 1933, as amended, and
any discounts, concessions, commissions or fees received by them and any profit
on the resale of the securities sold by them may be deemed to be underwriting
discounts and commissions.

A selling securityholder may enter into hedging transactions with broker-dealers
and the broker-dealers may engage in short sales of the securities in the course
of hedging the positions they assume with that selling securityholder,
including, without limitation, in connection with distributions of the
securities by those broker-dealers. A selling securityholder may enter into
option or other transactions with broker-dealers that involve the delivery of
the securities offered hereby to the broker-dealers, who may then resell or
otherwise transfer those securities. A selling securityholder may also loan or
pledge the securities offered hereby to a broker-dealer and the broker-dealer
may sell the securities offered hereby so loaned or upon a default may sell or
otherwise transfer the pledged securities offered hereby.

A selling securityholder may enter into derivative transactions with third
parties, or sell securities not covered by this prospectus to third parties in
privately negotiated transactions. If the applicable prospectus supplement
indicates, in connection with those derivatives, the third parties may sell
securities covered by this prospectus and the applicable prospectus supplement,
including in short sale transactions. If so, the third party may use securities
pledged by the selling securityholder or borrowed from the selling
securityholder or others to settle those sales or to close out any related open
borrowings of stock, and may use securities received from the selling
securityholder in settlement of those derivatives to close out any related open
borrowings of stock. The third party in such sale transactions shall be an
underwriter and, if not identified in this prospectus, shall be identified in
the applicable prospectus supplement (or a post-effective amendment).

The selling securityholders and other persons participating in the sale or
distribution of the securities shall be subject to applicable provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, including Regulation M. This regulation may limit the timing of
purchases and sales of any of the securities by the selling securityholders and
any other person. The anti-manipulation rules under the Securities Exchange Act
of 1934 may apply to sales of securities in the market and to the activities of
the selling securityholders and their affiliates. Furthermore, Regulation M may
restrict the ability of any person engaged in the distribution of the securities
to engage in market-making activities with respect to the particular securities
being distributed for a period of up to five business days before the
distribution. These restrictions may affect the marketability of the securities
and the ability of any person or entity to engage in market-making activities
with respect to the securities.

The issuer has agreed to indemnify in certain circumstances the selling
securityholders and any brokers, dealers and agents (who may be deemed to be
underwriters), if any, of the securities covered by the registration statement,
against certain liabilities, including liabilities under the Securities Act of
1933, as amended. The selling securityholders have agreed to indemnify us in
certain circumstances against certain liabilities, including liabilities under
the Securities Act of 1933, as amended.

The securities offered hereby were originally issued to the selling
securityholders pursuant to an exemption from the registration requirements of
the Securities Act of 1933, as amended. The issuer agreed to register the
securities under the Securities Act of 1933, as amended, and to keep the
registration statement of which this prospectus is a part effective for a
specified period of time. The issuer has agreed to pay all expenses in
connection with this offering, including the fees and expenses of counsel to the
selling securityholders, but not including underwriting discounts, concessions,
commissions or fees of the selling securityholders.

The issuer shall not receive any proceeds from sales of any securities by the
selling securityholders.

The issuer cannot assure you that the selling securityholders shall sell all or
any portion of the securities offered hereby.

6

EXHIBIT B

HOLDERS NOTICE INFORMATION

MHR Capital Partners Master Account LP
MHR Capital Partner (100) LP
MHR Institutional Partners LP
MHRM LP
MHRA LP
MHR Institutional Partners II LP
MHR Institutional Partners IIA LP
MHR Institutional Partners III LP
c/o MHR Fund Management LLC
40 West 57th Street, 24th Floor
New York, NY 10019
Attn: Hal Goldstein
Telephone: (212) 262-0005
Facsimile: (212) 262-9356

7